Citation Nr: 1534439	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-06 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right foot plantar fasciitis with hallux valgus deformity.

2.  Entitlement to an initial compensable disability rating for left foot plantar fasciitis with hallux valgus deformity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981, from January 2002 to May 2002, and from September 2002 to October 2011, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has reported receiving private podiatric treatment through Delaware Podiatric Medicine, PA.  Treatment records from this provider have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014).

By indicating that there were no abnormal findings on imaging studies, the December 2011 VA examination report appears to have not considered the December 2011 x-ray results; thus, the examination report is deficient.  Moreover, examination and evaluation findings of record have not fully described the overall severity of the Veteran's bilateral foot disabilities.  Cf. 38 C.F.R. § 4.2 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorization from the Veteran, obtain his private treatment records from Delaware Podiatric Medicine, PA, and from any other identified provider that has treated his service-connected foot disabilities. 

2.  Then, schedule the Veteran for a VA examination of his feet.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should identify any and all disabling manifestations associated with the Veteran's service-connected foot disabilities, and fully describe the extent and severity of those manifestations.  

The examiner should discuss the significance of findings of December 2011 x-rays of the Veteran's feet, and of current imaging studies. 

Finally, the examiner should state whether the overall level of disability associated with each service-connected foot disability could be described as severe, moderately severe, or moderate.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


